DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.  Claims 1, 13, 18, and 21 have been amended and claim 24 was canceled.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/19/2020 and 4/20/2021 have been entered and considered by the examiner.  

Claim Rejections - 35 USC § 112
Amendments to the claims were received on 2/08/2021.  These claims were entered by the examiner and the 35 U.S.C. 112(a) rejections are being withdrawn for claim 24, as that claim was canceled.  However, based on Applicant’s amendments, new 35 U.S.C. 112(a) rejections are added, as explained below in the 112(a) rejection.

Response to Arguments
Applicant’s arguments filed on 2/08/2021 regarding rejection of claims 1-23 have been fully considered but they are moot because the arguments do not apply to the current rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s amended claims 1, 13, 18, and 21 recite “wherein the QR code is obtained before establishing any wireless connection with the second electronic device”.  Applicant’s published application at para. 0009 states “For security, two wireless devices, which are not open before pairing, may exchange keys needed for authentication using separate wired communication (e.g., universal asynchronous receiver/transmitter (UART) communication or the like) and closed wireless communication (e.g., infrared data association (IrDA) communication or the like), and then, perform a registration procedure through an authentication process. The two wireless devices may perform the registration procedure through encrypted security communication, using Peer-to-Peer (P2P) communication of near field communication 
Dependent claims are rejected on depending from a rejected base claim.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Patent 10278152 in view of 
Instant Application Claim 6
10278152 Claim 1
A method by a first electronic device for facilitating a connection for a second electronic device, the method comprising:
A method for establishing a connection for a first electronic device, the method comprising:
obtaining a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the QR code is obtained before establishing a connection with the second electronic device; based on the obtained QR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device
obtaining a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the OR code is obtained before establishing a connection with the second electronic device; based on the obtained OR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device
establishing the connection with the second electronic device based on the identified connection information
establishing the connection with the second electronic device based on the identified connection information, wherein the second electronic device is not 

Clm 6 wherein the connection information further includes identification information to be used by the second electronic device to identify the first electronic device for establishing the connection with the second electronic device
transmitting access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used for the second electronic device to connect to the access point.


As can be seen from the direct claim comparison above, instant application claim 5 is merely a similar version to that of claim 1 of US Patent 10278152, which Anttila teaches.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 6 and 16 are rejected on the ground of a provisional nonstatutory double patenting as being unpatentable over claims 5 and 11 of US Application 16/368031. 
Instant Application Claim 6
16/368031 Claim 5
A method by a first electronic device for facilitating a connection for a second electronic device, the method comprising:
A method by a first electronic device for facilitating a connection of a second electronic device to an access point, the method comprising:
obtaining a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the QR code is obtained before establishing a connection with the second electronic device; based on the obtained QR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device
obtaining a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the OR code is obtained before establishing a connection with the second electronic device; based on the obtained OR code,
establishing the connection with the second electronic device based on the identified connection information; and
performing, by the second electronic device, the connection operation to establish a connection with the first 

transmitting, by the second electronic device, to the first electronic device access information of an access point which is used for the first electronic device to connect to the access point, over the established connection.  further comprising:
registering, by the second electronic device, the first electronic device if the first electronic device connected to the access point is detected.


As can be seen from the direct claim comparison above, instant application claim 5 is merely a similar version of the system of US Patent Application 16/368031 and all limitations from instant application claim 5 are clearly disclosed.  This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrlsuphap et al (US 2013/0223279 A1) IDS submitted by Applicant in view of Anttila et al (US2005/0139680) IDS submitted by Applicant.
Regarding claims 1 and 13, Tinnakornsrlsuphap teaches a method by a first electronic device for facilitating a connection for a second electronic device to an access point/ non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor, cause the at least one processor to (Abstract; Para. 0015), the method comprising:
Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; smartphone (also referred to as “external registrar”) can implement functionality to decode a personal identification number (PIN) associated with the enrollee from the sensor information detected by the sensor devices and then, securely provide network credentials to the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance, given that the specification does not define what type of communication is established after scanning the QR code, it is being interpreted as the QR code is scanned to then establish the first secure connection, with the possibility of other unsecure connections occurring before the QR code is scanned.  Para. 0017, as quoted above, shows that once sensor information (QR code scanning) is obtained, credentials are then securely provided.  Applicant’s published application at para. 0009 states “For security, two wireless devices, which are not open before pairing, may exchange keys needed for authentication using separate wired communication (e.g., universal asynchronous receiver/transmitter (UART) communication or the like) and closed wireless communication (e.g., infrared data association (IrDA) communication or the like), and then, perform a registration procedure through an authentication process. The two wireless devices may perform the registration procedure through encrypted security communication, using Peer-to-Peer (P2P) communication of near field communication (NFC)”, which shows that there may be other unsecure connections before the QR code is scanned but there is no other guidance anywhere within the specification that no connections occur before the QR code is scanned);
based on the obtained QR code, identifying connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0017-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
establishing the connection with the second electronic device based on the identified connection information (Figs. 1-4; Paras. 0017-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmitting access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used by the second electronic device to connect to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before establishing any wireless connection with the second electronic device. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before establishing any wireless connection Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claims 2, 17, 19, and 22, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: registering the second electronic device based at least on the second electronic device being connected to the access point (Fig. 2; Para. 0020; the access point 102 exchange one or more messages 206 for external registrar setup; At stage C, after the mobile device 104 (i.e., the external registrar) is configured, the mobile device 104 can prompt the user (e.g., via a notification on a display panel) to point the mobile device's camera at the smart appliance).  
Regarding claim 3, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein registering the second electronic device comprises: receiving a user input for indicating the second electronic device to be registered (Fig. 2; Para. 0020; At stage C, after the mobile device 104 (i.e., the external registrar) is configured, the mobile device 104 can prompt the user (e.g., via a notification on a display panel) to point the mobile device's camera at the smart appliance).  
Regarding claims 4 and 14, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the second electronic device is registered, via the access point, at a home server corresponding to the first electronic device (Para. 0041; enrollee can then access the home network (and the access point that controls the home network); i.e. home network reads on home server).  
Regarding claims 5 and 15, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: establishing a connection with the access point to identify the second electronic device connected to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. the second device/enrollee establishes a connection with the AP).  
Regarding claim 7, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the identification information includes a service set identifier (SSID) and a password (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point).  
Regarding claim 8, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the connection information further includes at least one of information about a connectivity type between the second electronic device and the first electronic device, a medium access control (MAC) address information of the second electronic device, or uniform resource identifier (URI) information related to an application to be used for establishing the connection (Paras. 0020 and 003542; the mobile device 804 may employ suitable ambiguity resolution mechanisms to uniquely identify the target device 806 from a plurality of potential target devices (“ambiguity set”); At stage D, the mobile device 104 can decode a PIN, a medium access control identifier (MAC ID), other suitable device identifiers, and/or other suitable configuration information associated with the smart appliance; i.e. the MAC ID is used to detect a specific electronic device of the plurality of electronic devices).  
Regarding claim 9, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the MAC address information of the second electronic device is used for identifying the second electronic device among a plurality of electronic devices if the plurality of electronic devices are connected to the first electronic device (Paras. 0020 and 003542; the mobile device 804 may employ suitable ambiguity resolution mechanisms to uniquely identify the target device 806 from a plurality of potential target devices (“ambiguity set”); At stage D, the mobile device 104 can decode a PIN, a medium access control identifier (MAC ID), other suitable device identifiers, and/or other suitable configuration information associated with the smart appliance; i.e. the MAC ID is used to detect a specific electronic device of the plurality of electronic devices).  
Regarding claim 10, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the establishing of the connection with the second electronic device further comprises: a tethering operation, and wherein the identification information is used by the first electronic device for the tethering operation (Para. 0019; the mobile device 104 can initiate handshake operations 112 (e.g., Wi-Fi direct handshake procedures) to establish the binding between the enrollee 106 and the mobile device; i.e. Wi-Fi direct reads on tethering).  
Regarding claim 11, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the second electronic device is a home appliance and the first electronic device is a smart phone (Para. 0017; a smartphone or another user-friendly electronic device (e.g., a tablet computer) can implement functionality for securely configuring an enrollee (e.g., a smart appliance that is not currently part of a home network) with an access point and adding the enrollee to the home network with very little manual intervention).  
Regarding claim 12, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. credentials reads on connection information).  
Regarding claim 18, Tinnakornsrlsuphap teaches a system comprising (Abstract; Para. 0015):
a first electronic device; and a second electronic device, wherein the first electronic device is configured to (Figs. 1-2; Items 104 and 106; i.e. mobile device is item 104 and reads on first electronic device and item 106 is the smart appliance and reads on second electronic device);
obtaining a quick response (QR) code provided on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the QR code is obtained before establishing a connection with the second electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; smartphone (also referred to as “external registrar”) can implement functionality to decode a personal identification number (PIN) associated with the enrollee from the sensor information detected by the sensor devices and then, securely provide network credentials to the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance, given that the specification does not define what type of communication is established after scanning the QR code, it is being interpreted as the QR code is scanned to then establish the first secure connection, with the possibility of other unsecure connections occurring before the QR code is scanned.  Para. 0017, as quoted above, shows that once sensor information (QR code scanning) is obtained, credentials are then securely provided.  This interpretation is discussed above in claim 1);
based on the obtained QR code, identifying connection information for establishing a secure connection with the second electronic device (Figs. 1-4; Paras. 0017-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
Figs. 1-4; Paras. 0017-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection), and 
transmitting access information of the access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used for the second electronic device to connect to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device), and
wherein the second electronic device is configured to: receive the access information of the access point from the first electronic device, and establish a connection with the access point based on the received access information of the Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose wherein the QR code is obtained before establishing any wireless connection with the second electronic device. 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before establishing any wireless connection with the second electronic device (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claim 20, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches wherein the access point is configured to: receive, from the second electronic device, a request to establish a connection with the second electronic device, and establish the connection with the second electronic device in response to receiving the request to establish the connection with the second electronic device (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. credentials reads on connection information).  
Regarding claim 21, Tinnakornsrlsuphap teaches a method by a first electronic device for facilitating a connection for a second electronic device to an access point (Abstract; Para. 0015), the method comprising:
obtaining, using an application executed in the first electronic device, a quick response (QR) code on the second electronic device, the QR code being obtained by using a camera of the first electronic device, wherein the QR code is obtained before establishing a secure connection with the second electronic device (Figs. 1-2; Paras. 0017-0019; smartphone can utilize a camera, a microphone, or another sensor device to detect light variations, audio variations, and/or other suitable sensor information from the enrollee; smartphone (also referred to as “external registrar”) can implement functionality to decode a personal identification number (PIN) associated with the enrollee from the sensor information detected by the sensor devices and then, securely provide network credentials to the enrollee; QR code 107 may be positioned on the exterior of the smart appliance 106 so that the mobile device 104 can be easily used to scan and detect the QR code 107 associated with the smart appliance; i.e. mobile device is first electronic device and second electronic device is smart appliance, given that the specification does not define what type of communication is established after scanning the QR code, it is being interpreted as the QR code is scanned to then establish the first secure connection, with the possibility of other unsecure connections occurring before the QR code is scanned.  Para. 0017, as quoted above, shows that once sensor information (QR code scanning) is obtained, credentials are then securely provided.  This interpretation is discussed above in claim 1);
based on the obtained QR code, identifying, using the executed application, connection information for establishing a connection with the second electronic device, the connection information including identification information of the second electronic device (Figs. 1-4; Paras. 0017-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
Figs. 1-4; Paras. 0017-0023 and 0041-0042; sensor unit 304 in conjunction with the communication unit 306 can receive the sensor information (e.g., the QR code 107 of FIG. 1), decode the sensor information to determine the device credentials (e.g., PIN, MAC ID, PLC key, etc.) associated with the smart appliance 106 and to enroll the smart appliance 106 with the access point; connectivity parameters associated with the identified target device 806 are determined; the mobile device 804 can connect to the target device 806 (e.g., a configuration unit of the target device 806) by setting up a direct peer-to-peer connection);
transmitting, using the executed application, access information of an access point to the second electronic device over the established connection with the second electronic device, wherein the access information of the access point is used for the second electronic device to connect to the access point (Para. 0024; mobile device 504 can provide (at stage E) the network credentials (e.g., the SSID and WPA2 passphrase information) associated with the WLAN access point 502 to the enrollee 506. At stage F, the enrollee 506 can use the SSID and the WPA2 passphrase information to locate, connect to, associate with, and communicate with the WLAN access point; i.e. once the enrollee has the network credentials, it starts communicating with the access point rather than the mobile device).
However, while Tinnakornsrlsuphap teaches using the information obtained from scanning the QR to set up the secure communication, he does not specifically disclose 
Anttila teaches establishing a short-range communication link between digital devices for the purpose of transferring data between the devices (Abstract).  He further teaches wherein the QR code is obtained before establishing any wireless connection with the second electronic device (Paras. 0034-0038; i.e. the QR code is scanned and the information scanned would be used to set up a first secure communications link). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Anttila with the teachings as in Tinnakornsrlsuphap.  The motivation for doing so would have been to develop a system for establishing short-range communication between digital devices and furthering the transfer of data that is secure and insures that only desired data is transferred and that the transfer is limited to the targeted transfer device (Anttila at Para. 0010).
Regarding claim 23, the combination of references Tinnakornsrlsuphap and Anttila teach the limitations of the previous claim.  Tinnakornsrlsuphap further teaches further comprising: receiving, from the second electronic device, a request to establish the initial connection with the first electronic device, wherein the establishing of the initial connection with the second electronic device further comprises establishing the initial connection with the second electronic device in response to receiving the request to establish the initial connection with the first electronic device (Para. 0019; At stage B, the mobile device 104 can initiate handshake operations 112 (e.g., Wi-Fi direct handshake procedures) to establish the binding between the enrollee 106 and the mobile device).  

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with filing a Terminal Disclaimer to overcome the Double Patenting rejection and amending to overcome the 35 U.S.C. 112(a) rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENT KRUEGER/Primary Examiner, Art Unit 2474